Citation Nr: 9924976	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-32 814A	)	DATE
	)
	)


THE ISSUE

Whether a November 1997 decision of the Board of Veterans' 
Appeals (Board) denying basic eligibility for nonservice-
connected disability pension benefits should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had honorable service with the recognized 
guerrillas from March 1945 to November 1945.

This matter comes before the Board based on a CUE motion as 
to a Board decision of November 20, 1997, which denied basic 
eligibility for nonservice-connected disability pension 
benefits.  At the time of the Board's denial of the moving 
party's motion for reconsideration in June 1998, the Board 
advised the moving party that it would also consider his 
motion as a request for revision of the Board's November 20, 
1997 decision on the grounds of CUE.  

Thereafter, in a letter dated April 9, 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that he 
wished for the Board to do so.  

On June 14, 1999, the record reflects that the Board received 
a letter from the moving party, which specifically asserted 
several grounds of CUE with respect to the Board decision of 
November 1997.  Accordingly, while the veteran's letter was 
received by the Board beyond the 60 day period, and was 
therefore untimely for the purpose of permitting the Board to 
consider the moving party's June 1998 letter as a CUE motion, 
in view of the moving party's specific assertion of CUE in 
the June 1999 correspondence and specific reference to the 
new rules governing CUE in prior Board decisions, the Board 
finds that this new letter was clearly intended as a motion 
for CUE.  The Board further observes that the claimant was 
urged to obtain representation on his CUE motion, but has not 
done so.  

Finally, the Board notes that since the Board's decision in 
November 1997, additional evidence has been associated with 
the claims file that is either irrelevant to the subject 
action or that is a copy of documents that were already a 
part of the record at the time of the Board's decision of 
November 1997.

It should be further noted that pursuant to Rule 1405(b), 
which is currently found at 64 Fed. Reg. 2134, 2140 (1999), 
and is to be codified at 38 C.F.R. § 20.1405(b), no new 
evidence will be considered in connection with the 
disposition of a motion based on CUE.  Consequently, the 
Board will not consider any evidence submitted after the 
subject Board decision in reaching its decision as to the 
matter currently under review.




FINDING OF FACT

The November 1997 Board decision which denied basic 
eligibility for nonservice-connected disability pension 
benefits, correctly applied existing statutes and/or 
regulations and was consistent with and supported by the 
evidence then of record.


CONCLUSION OF LAW

The November 1997 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides that the 
motion must set forth clearly and specifically the alleged 
CUE, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), 
to be codified at 38 C.F.R. § 20.1404(b)).  Rule 1404(b) 
further provides that:

Non-specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied. 

In the November 1997 decision, the Board found that the 
moving party's service as a recognized guerrilla was not 
deemed to be qualifying service for nonservice-connected 
disability pension benefits.  38 U.S.C.A. § 107 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.8 (1996).  Nor was service in the 
Commonwealth Army of the Philippines when called in service 
of the Armed Forces of the U.S. by orders issued by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, 
included as qualifying service for nonservice-connected 
disability pension benefits.  Id.  The Board further noted 
that the Court has held that "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992). 

Noting that "service department findings are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces," Id; see also Dacoran v. Brown, 4 Vet. App. 115, 120 
(1993), the Board found that favorable action in connection 
with the veteran's claim was not in order as the veteran had 
no other verified service, and his service as a recognized 
guerrilla was nonqualifying for nonservice-connected 
disability pension benefits.


II.  Analysis

The moving party was provided with CUE regulations in April 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of June 1999 and his earlier June 1998 correspondence, 
both contain no more than general assertions of CUE with 
respect to the Board decision of November 1997.  The moving 
party points to no specific evidence that undebatably 
demonstrated his basic eligibility for nonservice-connected 
disability pension benefits.  In fact, the Board notes that 
in an apparent misreading of the new rules relating to CUE in 
Board decisions, the moving party maintains that the Board 
did not fulfill the duty to assist or properly weigh or 
evaluate the evidence in the decision of November 1997, both 
of which have been specifically precluded as bases for CUE in 
Rule 1403(d)(2) and (3).

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

The November 1997 Board decision did not contain CUE and the 
CUE motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


